Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,479,852 to Yang et al. (Yang).

    PNG
    media_image1.png
    597
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    682
    499
    media_image2.png
    Greyscale

Regarding Claim 1:  Yang discloses an installable and dismantlable apparatus comprising: a load bearing part (See Annotated Fig. A), a toggle assembly (See Annotated Fig. A) and a fixing assembly (See Annotated Fig. A); wherein the toggle assembly (See Annotated Fig. A) is rotatably disposed on the 
Regarding Claim 2:  Yang discloses an installable and dismantlable apparatus as claimed in claim 1, wherein the load bearing part is provided with a receiving groove (See Annotated Fig. A) and a guide groove (See Annotated Fig. A), the fixing assembly (See Annotated Fig. A) is disposed in the receiving groove (See Annotated Fig. A), and the fixing assembly is movable along the guide groove (See Annotated Fig. A).
Regarding Claim 3:  Yang discloses an installable and dismantlable apparatus as claimed in claim 2, wherein the load bearing part is provided with a first supporting surface (See Annotated Fig. B), a second supporting surface (See Annotated Fig. B) and a stopping surface (See Annotated Fig. B); the first supporting surface (See Annotated Fig. B) is cooperative with the second supporting surface (See Annotated Fig. B) to support the fixing assembly, the stopping surface (See Annotated Fig. B) is protruded out from the second supporting surface (See Annotated Fig. B) and configured for stopping the fixing assembly.
Regarding Claim 4:  Yang discloses an installable and dismantlable apparatus as claimed in claim 1, wherein the toggle assembly comprises a rotating part (See Annotated Fig. B), a transition part (See Annotated Fig. A) and a toggle part (See Annotated Fig. B); the rotating part (See Annotated Fig. B) is 
Regarding Claim 8:  Yang discloses an installable and dismantlable apparatus as claimed in claim 2, wherein the fixing assembly comprises a fixing part (See Annotated Fig. B) and a second resetting part (See Annotated Fig. B), the fixing part is disposed in the receiving groove (See Annotated Fig. A), an end of the second resetting part (See Annotated Fig. B) abuts against a bottom surface (See Annotated Fig. B) of the receiving groove, and another end of the second resetting part abuts against the fixing part (See Annotated Fig. B).
Regarding Claim 9:  Yang discloses an installable and dismantlable apparatus as claimed in claim 8, wherein the fixing assembly comprises a position limiting part (See Annotated Fig. B), the position limiting part is disposed between the fixing part and the second resetting part, and the position limiting part abuts against a sidewall (See Annotated Fig. B) of the receiving groove.
Regarding Claim 10:  Yang discloses an installable and dismantlable apparatus as claimed in claim 8, wherein an end of the fixing part away from the receiving groove is provided with antiskid teeth (See Annotated Fig. B).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2020/0049308 and 10171897 both appear to disclose the elements recited in Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632